Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 19, 2018

                                    No. 04-18-00396-CV

                         TEXAS ARMORING CORPORATION,
                                   Appellant

                                              v.

                                     Tinyan OKUNBO,
                                         Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18380
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER
       Amy Hinds’ Notification of Late Record is this date NOTED. Time is extended to December
5, 2018.

       It is so ORDERED on November 19, 2018.


                                                             PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court